UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JAYSHAWN DOUGLAS, g
Plaintiff, j
v. j Civil Action l\i`o. 13-1758 (PLF)

DISTRICT OF COLUMB]A, §
Defcndant. j

)

MEMORANDUM OPINION

This matter is before the Court on the plaintiff’s motions for a temporary
restraining order and for a preliminary injunction. Plaintiff Jayshawn Douglas seeks a court
order directing the defendant, the District of Columbia, to enroll Mr, Douglas at Dunbar Senior
High School, pursuant to 20 U.S.C. § 141 S(j). The Court heard oral argument on plaintiffs
motions on November 13, 2013. After reviewing the parties’ arguments as set forth in their
papers and at oral argument, and for the reasons set forth below, the Court Will grant the
plaintiffs motion for preliminary injunction and will deny as moot his motion for a temporary

restraining order.l

l The papers reviewed in connection with the pending motions include the

following: plaintiff s complaint (“Compl.") [Dkt. l]; plaintiffs May lO, 2013 individualized
education program ("IEP"), Compl., Ex. 2; plaintiff s administrative due process complaint
("Due Process Compl."), Cornpl., Ex. 7'; plaintiff’ s motion for a temporary restraining order
("TRO l\/Iot.") [Dkt. 2]; plaintiffs motion for a preliminary injunction (“Pl Mot.") [Dkt. 3];
defendant’s opposition to plaintiffs motions ("Def. Opp.") [Dkt. 5]; initial order of the Oftice of
the State Superintendent of Education Student Hearing Office ("SHO initial Order"), Def. Opp.,
Exh. l; defelidant’s response to plaintiff’ s administrative due process complaint ("Def. Resp.
I)ue Process Coxnpl."), Def. Opp., Exh. 3; plaintiff s reply in support of his motions ("Pl.

As an initial matter, the Court notes that l\/lr. Douglas’ motions are properly
before the Court. Although a plaintiff generally must exhaust his administrative remedies before
bringing a civil action under the individuals with Disabilities Education Act ("IDEA"), there is
no exhaustion requirement for seeking injunctive relief pursuant to the lDEA’s “Stay-put"
provision, 20 U.S.C. § 1415@`). §§ F.S. ex rel. Snvderman v. Dist. of Columbia, Civ. Action
No. 06~923, 2007 WL 1114136, at *5 (D.D.C. Apr. 13, 2007); Alston v. Dist. of Columbia, 439
F. Supp. 2d 86, 91 (D.D.C. 2006); § also Murphv v. Arlington Cent. School Dist. Bd. of
§CL, 297 F.3d 195, 199 (2d Cir. 2002).

'I`he stay-put provision of the IDEA provides, in relevant part:

Except as provided in subsection (l20 U.S.C. § 1415(j). 'l`his subsection provides that when a disabled student challenges a change
in his "educational placement," the agency must maintain the student in his current educational
placement "through both administrative and judicial proceedings, including an appeal from an
administrative decision following a due process hearing." Dist. of Columbia v. Vinvard, 901 F.
Supp. 2d 77, 83 (D.D.C. 2012) (citing 34 C.F.R. § 300.5l8(a)).

Courts have interpreted the stay-put provision as an automatic injunction, akin to
the automatic stay in bankiuptcy proceedings; therefore, the traditional four-part test for a
preliminary injunction does not apply. §§ Dist. of Coiumbia v. Vinvard, 901 F. Supp. 2d at 83

(collecting cases); Alston v. Dist. of Columbia, 439 F. Supp. 2d at 91; gee also Casey K. ex rel.

Nonnan K. v. St. Anne Crntv. High Sch. Dist., 400 F.3d 508, 511 (?th Cir. 2005) (comparing

Reply") [Dkt. 6}; transcript of November 12, 2013 resolution session ("Resolution Sess. Tr."),
Pl. Reply, Ex. 1.

stay~put injunction to an automatic stay in bankruptcy case). To invoke the stay-put, a student or
his parent need only show that the school system "proposes a ‘fundamental change in, or
elimination of, a basic element of the [then~current educational placementl."’ Dist. of Columbia
v. Vinyard, 90l F. Supp. 2d at 83 (alteration in original) (quoting Lunceford v. Dist. of Columbia

Bd. of Educ. 745 F.2d 1577, 1582 (D.C. Cir. l984)). 'l`he question before the Court, then, is

 

whether a fundamental change in educational placement has occurred or is proposed. As Judge
Kollar-Kotelly recently observed, "[t]he IDEA does not define the tenn ‘then-curreiit educational
placement,’ but the courts have explained that a child’s educational placement ‘falls somewhere
between the physical school attended by a child and the abstract goals of a child’s IEP."’
johnson v. Dist. ofColum‘oia, 839 F. Supp. 2d 173, 176-77 (D.D.C. 2012) (quoting Bd. of Educ.
of Communitv High Sch. Dist. No. 218, Cook Countv. Ill. v. lll. State Bd. of Educ., 103 F.3d
545, 548 ("/`th Cir. 1996)).

The parties agree on certain facts Mr. Douglas is an eighteen-year old resident of
the District of Colurnbia. Compl. w 5-6. He failed ninth grade last year, after missing
approximately 95 days of class, and is required to repeat that grade. §mee Compl. 11 11; lEP 2, 16.
Mr. Douglas has been classified as disabled and "Other Health Impaired" under the IDEA.
Compl. 1[ 8.

The terms of Mr. Douglas’ educational placement are set forth in his
individualized education program ("lEP"), which, until recently, has been implemented at his
neighborhood high school, Dunbar Senior High School ("Dunbar"). IEP l'/'; see also Compl.
lljl 13, l4. His IEP specifies that his current course of study is the "Twilight Prograni" at
Dunbar, which provides for an extended school day for qualifying at»risk students lEP 17; s_c;e

also Compl. 11 17. The IEP also calls for the provision each inonth of two hours of "beliavioral

support services to assist {him] with his social emotional development in the school setting," and
seven and a half hours each week of specialized instruction within a general education setting.
IEP 9-11.

Prior to the 2013-2014 school year, DCPS staff, Mi'. Douglas, and Mr. Douglas’
parent participated in discussions about changing Mr. Douglas’ assignment from Dunbar to
another school or program. Resolution Sess. 'l`r. 8-9. As of the first day of classes this fall,
however, no lEP meeting had been held, nor had any formal reassignment been made. E. l\/lr.
Douglas attempted to attend classes at Dunbar, but Dunbar staff did not permit him to enter the
school. Compl. 1[ l8. He since has been excluded from Dunbar on multiple occasions since that
date. Q. {Hl 18-21; §_e_e gl_sp_ Resolution Sess. 'l`r. 22-23. 'l`he parties agree that it would be
possible to implement l\/lr. Douglas’ IEP at Dunbar but for the refusal of Dunbar’s staff to admit
him to the school. § Def. Resp. Due Process Compl. 2 ("DCPS has an appropriate IEP in
place for Petitioner that can be implemented at Roosevelt STAY or at Dunbar."). On October
28, 2013, Mr. Douglas filed an administrative due process complaint challenging, among other
things, Dunbar’s refusal to admit liim. Compl. ‘|] 22; Due Process Compl. A hearing before a
hearing officer is scheduled for .lanuary 2, 2014. SHO initial Order l.

The District has proposed that Mr. Douglas attend a different public high school,
but has not formally transferred him to an alternative location. § Def. Opp. 3; Def. Resp. Due
Process Compl. 2. ln their papers and at oral argument, the District has been inconsistent as to
whether its proposal is for Mr. Douglas to attend Roosevelt STAY, a program focused on adult
students who have obtained six or fewer credits toward graduation, or a "transition academy" at

Roosevelt Senior High School. Compare Def. Opp. 3 (discussing Roosevelt Senior High

School), @ Def. Resp. Due Process Compl. 2 (discussing Roosevelt STAY); see als_o
Resolution Sess. 'l`r. 9-11 (conipariiig the two programs).

The District has asserted that Mr. Douglas’ IEP can be implemented at the
Roosevelt placement, but has provided no evidence to support this assertion - either to the
plaintiff and his family or to the Couit. Def Resp. Due Process Compl. 2. At oral argument,
counsel for Mr. Douglas suggested that Roosevelt STAY is likely a more restrictive
environment, with less exposure to iiondisabled peers, than Mr. Douglas’ previous program at
Dunbar. There is insufficient evidence in the i'ecord, however, to enable the Court to deterrnine
whether the educational services to be offered to Mr. Douglas at Roosevelt would be equivalent
to those offered at Dunbar.

Both Roosevelt Senior High School and Roosevelt STAY are located in the
Petworth neighborhood of Washington, D.C., several miles from Mr. Douglas’ home.
'l`ransportation services would have to be provided to Mr. Douglas for him to attend classes
there. Transportation services are not currently provided for in Mr. Douglas’ IEP. § generally
IEP.

The Court finds that Mr. Douglas has made the requisite showing to trigger "stay~
put" relief.z The school district’s proposal for an assignment to Roosevelt is an'iorplious at best,
and provides neither the Court nor Mr. Douglas with any assurance that the educational services
offered at Roosevelt will not effect "a fundamental change in, or elimination of, a basic elenient"
of Mr. l)ouglas’ educational program. Lunceford v. Dist. of Columbia Bd. of Educ., 745 F.2d at

1582; §meg also Dist. of Columbia v. Vinvard, 901 F. Supp. 2d at 83. Moreover, reassignment to

2 The Court assumes without deciding that ultimately the burden of demonstrating a
change in "current educational placement" remains with the plaintiff, even if, as here, the District
has failed to provide meaningful information to the student about the proposed reassignment

Roosevelt is inconsistent with the IDEA’s requirement that "[u]nless the IEP of a child with a
disability requires some other arrangement, the child is educated in the school that he or she
would attend ifnondisabled." 34 C.F.R. § 300.116(0); D.C. Mun. Regs. subt. S~E, § 30l3.2. lt
also runs counter to the lDEA’s requirement that placements be "as close as possible to the
child’s home." 34 C.F.R. §300.116@)(3);@211@ D.C. Mun. Regs. subt. S-E, § 30l3.l(f).3
Given the vague and belated nature of the District’s proposal for providing

alternative services at Roosevelt, and given the fact that the District’s proposal would impose a
significant burden on l\/lr. Douglas, in requiring him to commute several miles each day for
educational services that can he provided two blocks from his home, the Court finds that a stay~
put order is warranted

An Order consistent with this Mernorandum Opinion shall issue thissame day.

    

PAUL L. FRIEDMA '
DATE: United States District Judge
il l i~l l ' 3

3 The Court does not find that transferring a student from his neighborhood school

to a school several miles away necessarily constitutes a change in educational placement. Under

the present circumstances, however, where the student’s academic problems are directly linked
to truancy issues, such a transfer is likely to have a significant impact on the student’s
educational program